ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                             )
GSC Construction, Inc.                       )      ASBCA No. 59551
                                             )
Under Contract No. W91236-10-D-0064          )

APPEARANCE FOR THE APPELLANT:                       James S. DelSordo, Esq.
                                                     Argus Legal, LLC
                                                     Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Qiana D. Davis, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

       Pursuant to appellant's "NOTICE OF WITHDRAWAL," this appeal is dismissed
without prejudice. Any motion to reinstate this appeal must be filed within one year of
the date of this order.

      Dated: 16 October 2014



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59551, Appeal ofGSC Construction,
Inc., rendered in conformance with the Board' Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals